                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION                 :
ASSISTANCE AGENCY,                            : CIVIL ACTION
                                              :
                            Plaintiff,        : NO. 3:18-CV-01114-MPS
                                              :
                     v.                       : November 5, 2018
                                              :
JORGE L. PEREZ, in his official capacity as   :
Commissioner of the Connecticut Department of :
Banking,                                      :
                                              :
the CONNECTICUT DEPARTMENT OF                 :
BANKING,                                      :
                                              :
BETSY DEVOS, in her official capacity as      :
Secretary of the United States Department of  :
Education,                                    :
                                              :
and                                           :
                                              :
the UNITED STATES DEPARTMENT OF               :
EDUCATION,                                    :
                                              :
                            Defendants.       :
                                              :

     STATEMENT OF COUNSEL RE: COMPLIANCE WITH LOCAL RULE 26(F)

       Pursuant to the Court’s Order of October 23, 2018, counsel of record jointly submit that

the parties’ failure to comply with Local Rule 26(f) is attributable to inadvertence. Counsel of

record regret this isolated oversight and submit that no sanction is necessary to impress upon

counsel the importance of scrupulous adherence to Local Rule 26(f) and all other applicable

Local Rules and Rules of Court.
Dated: November 5, 2018   /s/ John C. Grugan
                          John C. Grugan (admitted pro hac vice)
                            gruganj@ballardspahr.com
                          /s/ Burt C. Rublin
                          Burt M. Rublin (admitted pro hac vice)
                            rublinb@ballardspahr.com
                          /s/ Thomas F. Burke
                          Thomas F. Burke (admitted pro hac vice)
                            burket@ballardspahr.com
                          /s/ Eleanor Bradley Huyett
                          Eleanor Bradley Huyett (admitted pro hac vice)
                            bradleyem@ballardspahr.com
                          BALLARD SPAHR LLP
                          1735 Market Street, 51st Floor
                          Philadelphia, PA 19103
                          Telephone: (215) 665-8500
                          Facsimile: (215) 864-8999

                          /s/ David A. Schulz
                          David A. Schulz (CT #439467)
                            schulzd@ballardspahr.com
                          BALLARD SPAHR LLP
                          1675 Broadway, 19th Floor
                          New York, NY 10019
                          Telephone: (212) 850-6103
                          Facsimile: (212) 223-1942

                          Attorneys for Plaintiff Pennsylvania Higher
                          Education Assistance Agency




                           2
Dated: November 5, 2018   /s/ Joseph Chambers
                          Joseph Chambers (ct26948)
                          joseph.chambers@ct.gov
                          /s/ James Caley
                          James Caley (ct16768)
                          james.caley@ct.gov
                          /s/ John Langmaid
                          John Langmaid (ct26948)
                          john.langmaid@ct.gov
                          Office of the Connecticut Attorney General
                          55 Elm Street
                          Hartford, CT 06141
                          Telephone: 860-808-5450
                          Facsimile: 860-772-1709

                          Attorneys for Defendants Jorge L. Perez and the
                          Connecticut Department of Banking

                          /s/ Rebecca M. Kopplin
                          REBECCA M. KOPPLIN
                          Trial Attorney (California Bar No. 313970)
                          /s/ Michael Drezner
                          MICHAEL DREZNER
                          Trial Attorney (V.A. Bar No. 83836)
                          United States Department of Justice
                          Civil Division, Federal Programs Branch
                          1100 L. St. NW
                          Washington, D.C. 20005
                          Telephone: (202) 514-3953
                          Facsimile: (202) 616-8202
                          Email: Rebecca.M.Kopplin@usdoj.gov

                          Counsel for Federal Defendants




                           3
